Holmes, J.
The defendant sold oleomargarine artificially colored by annatto so as to cause it to look like yellow butter produced from pure unadulterated milk, or cream from the same. It is settled that oleomargarine so colored is within the prohibition of St. 1891, c. 58, § 1, that the act has not been repealed, and that it is constitutional and valid as applied to oleomargarine so colored. Commonwealth v. Huntley, 156 Mass. 236. Plumley v. Massachusetts, 155 U. S. 461. Commonwealth v. Russell, 162 Mass. 520. We may add, that, if evidence could be considered to controvert facts manifestly assumed by the Legislature to be true, it is apparent from the testimony of the defendant’s witnesses that oleomargarine can be made, and is made and sold, without this coloring matter. In view of the above decisions, the case does not seem to us to need a fuller discussion.

Exceptions overruled.